DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ELRIDGE ALEXANDER,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1735

                           [February 2, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Robert Panse, Judge; L.T. Case No. 502019MM011877.

    Benjamin W. Buck, Jr. of Benjamin W. Buck Law, P.A., Tallahassee,
for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings, the
appellate court can not properly resolve the underlying factual issues so
as to conclude that the trial court’s judgment is not supported by the
evidence[.]”).

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.